Citation Nr: 0805859	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-39 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for peptic ulcer disease has 
been received.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for stomach cancer, 
postgastrectomy dumping syndrome, to include as secondary to 
peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
claims of service connection for PTSD and stomach cancer, 
postgastrectomy dumping syndrome, and denied an application 
to reopen a claim of service connection for a peptic ulcer 
condition.  

The Board notes that the veteran recently indicated his wish 
to claim service connection for stomach cancer, 
postgastrectomy dumping syndrome, as secondary to peptic 
ulcer disease.  See veteran's statement, February 2005.  In 
light of this contention, the Board will recharacterize the 
veteran's claim as a claim for service connection for stomach 
cancer, postgastrectomy dumping syndrome, to include as 
secondary to peptic ulcer disease.

In October 2007, a video hearing was held before the 
undersigned Veterans Law Judge at the Cleveland, Ohio RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he currently has peptic ulcer 
disease and PTSD as the result of his active duty service.  
See hearing transcript, October 2007.  He also alleges that 
he has stomach cancer, postgastrectomy dumping syndrome, as 
the result of his peptic ulcer disease.  See veteran's 
statement, February 2005.  After a thorough review of the 
veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.

As an initial matter, the Board notes that the veteran's 
claim for service connection for peptic ulcer disease is 
currently characterized as an application to reopen a claim 
for service connection for peptic ulcer disease, due to the 
fact that this claim was previously denied in a May 1981 
rating decision and no notice of disagreement was submitted 
within one year from the issuance of this decision.  However, 
it is unclear from the evidence of record whether the veteran 
ever received official notification of this May 1981 denial.  
(If the veteran was never properly notified of the adverse 
May 1981 decision, the appeal remained pending.)  Therefore, 
before the Board can properly adjudicate this issue, the RO 
must locate evidence, if it can, indicating that the veteran 
was given proper notice of the May 1981 RO denial of this 
claim.  If it is unable to do so, the claim must be reviewed 
on a de novo basis.  

The Board notes that the veteran has an extensive history of 
peptic ulcer disease, dating back to approximately September 
1971.  See VA Medical Center (VAMC) treatment records, 
September 1971 and August 1995.  In addition, the evidence of 
record indicates that the veteran has reported with unfailing 
consistency, since as early as May 1974, that his ulcer 
disease began in 1969 during his active duty.  See VAMC 
treatment record, May 1974.  Therefore, while there is no 
evidence of record indicating that the veteran was diagnosed 
with or treated for peptic ulcer disease during service, or 
within one year from his March 1970 discharge from service, 
the Board finds that, given that the September 1971 treatment 
for peptic ulcer disease falls so closely to the presumptive 
period for the disability, a VA examination to determine the 
etiology of the veteran's peptic ulcer disease is warranted.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

In regards to the veteran's claim for service connection for 
stomach cancer, postgastrectomy dumping syndrome, the Board 
finds this issue to be inextricably intertwined with the 
issue of entitlement to service connection for peptic ulcer 
disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
That is, if the veteran were granted service connection for 
peptic ulcer disease, then entitlement to service connection 
for stomach cancer, postgastrectomy dumping syndrome, as 
secondary to peptic ulcer disease could be considered.  
However, if service connection for peptic ulcer disease is 
not found, entitlement to service connection for stomach 
cancer, postgastrectomy dumping syndrome may only be 
considered on a direct basis.  Therefore, the Board cannot 
fairly proceed in adjudicating this issue until any 
outstanding matters with regard to the veteran's claim for 
entitlement to service connection for peptic ulcer disease 
have been resolved.  The Board will take this opportunity, 
however, to order a VA examination to determine the etiology 
of the veteran's stomach cancer, postgastrectomy dumping 
syndrome, and its possible relation to the veteran's peptic 
ulcer disease, as the claims folder currently contains no 
opinion regarding the etiology of this disability.

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that the claims folder reflects that 
the veteran tested positive on a screen for PTSD in May 2003 
and was noted as having PTSD symptomatology in August 2003.  
See VAMC treatment records, May 2003 and August 2003.  
However, a definitive diagnosis of PTSD according to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) 
has yet to be assigned.  Therefore, the Board finds that the 
current medical evidence of record is inadequate for the 
purpose of adjudicating the veteran's claim for service 
connection for PTSD and a VA examination must be conducted in 
regards to this issue as well.

In addition, the Board acknowledges the veteran's allegations 
that, shortly after arriving in Chu Lai, Vietnam, in November 
or December of 1968, while serving in the 5th Battalion, 46th 
Brigade of 198 Light Infantry Division, he heard a helicopter 
that he was scheduled to be on crashed as a result of sniper 
fire, and he came under sudden mortar attack.  See hearing 
transcript, October 2007.  In addition, while serving on LZ 
Gator with the same unit in February 1969, his unit suffered 
an attack, which resulted in the deaths of 27 men.  See PTSD 
Questionnaire, October 2003.  The next morning, he was 
ordered to help retrieve the dead bodies.  See hearing 
transcript, October 2007.  In May 1969, while serving in this 
same unit in the Central Highlands, Operation Russell Beach, 
in Chu Lai, Vietnam, he again came under mortar attack.  See 
PTSD Questionnaire, October 2003.

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also, Suozzi v. 
Brown, 10 Vet. App. 307 (1997). Applying this holding to the 
instant case, it does not appear that sufficient effort was 
made to verify the veteran's purported stressors through 
official channels, to include research of his unit records.  
Therefore, the Board finds that a search for the veteran's 
unit records must be conducted in order to locate any 
evidence which could potentially corroborate the 
aforementioned alleged stressor incidents.  

Finally, under the Veterans Claims Assistance Act of 2000 
(VCAA), when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

The veteran was afforded VCAA notice in September 2003, 
February 2004, and March 2006.  These letters did not, 
however, afford the veteran appropriate notification of the 
requirements regarding secondary service connection.  
Therefore, upon remand, the veteran should be given proper 
notice of the requirements for establishing secondary service 
connection, according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should locate any available 
evidence indicating that the veteran 
was given proper notification of the 
May 1981 RO denial of his claim for 
service connection for peptic ulcer 
disease.  An analysis of documents in 
the claims folder, to include documents 
on the right and left flaps of the 
claims folder should be made. 

2.	Provide the veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the veteran 
should be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. 
§ 3.310. 

3.	Prepare a letter asking the United 
States Joint Services Records Research 
Center (JSRRC) to provide any available 
information which might corroborate the 
veteran's alleged stressors.  
Specifically, a request should be made 
to locate the unit records for the 5th 
Battalion, 46th Brigade of 198 Light 
Infantry Division for November and 
December of 1968 and February and May 
of 1969.  

4.	Schedule the veteran for appropriate VA 
examinations for peptic ulcer disease, 
PTSD, and stomach cancer, 
postgastrectomy dumping syndrome.  The 
claims file should be provided to the 
appropriate examiners for review, and 
the examiners should note that it has 
been reviewed.

After reviewing the file, the examiners 
should render opinions as to whether 
the veteran currently has peptic ulcer 
disease, PTSD, or stomach cancer, 
postgastrectomy dumping syndrome.  If 
so, opinions should be provided as to 
whether it is at least as likely as not 
that the veteran's current peptic ulcer 
disease, and/or stomach cancer, 
postgastrectomy dumping syndrome is/are 
related to a disease or injury in 
service.  An opinion should also be 
provided as to whether the veteran's 
peptic ulcer disease began within one 
year of service discharge; and whether 
his stomach cancer, postgastrectomy 
dumping syndrome was caused or 
aggravated by his peptic ulcer disease 
or whether it began within one year of 
service discharge.  As to any PTSD, the 
examiner must specify the stressor(s) 
relied upon to support the diagnosis.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.	Then, the RO/AMC should readjudicate 
the claims.  In particular, the RO 
should review all the evidence that was 
submitted since the May 2007 
supplemental statement of the case 
(SSOC).  In the event that the claims 
are not resolved to the satisfaction of 
the veteran, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

